



COURT OF APPEAL FOR ONTARIO

CITATION: Balanyk v. Dutton Brock LLP, 2014
    ONCA 122

DATE: 20140214

DOCKET: C55988

Gillese, Rouleau and Tulloch JJ.A.

BETWEEN

Elizabeth Balanyk

Appellant (Respondent)

and

Dutton Brock LLP

Respondent (Applicant)

Elizabeth Balanyk, acting in person

S. Alexandre Proulx, for the respondent

Heard: February 12, 2014

On appeal from the order of Justice Dale Parayeski of the
    Superior Court of Justice, dated September 7, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellants central submission is that the respondent law firm had
    no standing to bring the application because, in her submission they are a
    non-aggrieved third party.

[2]

We disagree. Section 140 of the
Courts of Justice Act
does not
    restrict who can bring such an application. The policy reasons that the
    appellant advances for limiting who might have standing to bring such an
    application is a matter for the legislature and for the courts given the broad
    wording of the current section.

[3]

As to the other grounds of appeal, we see no error in the application
    judges decision. He gave the appellant the opportunity to be heard and did not
    ground his reasons on the alleged number of outstanding action in St.
    Catharines or on the alleged number of pages contained in those files. Although
    he referred to the respondents materials in this regard and expressed a
    general concern, the application judge grounded his decision on repeated
    appearances in this court and several other observations made and contained in
    his reasons. In the application judges view, the record before him was
    sufficient to meet the threshold under the case law for declaring the appellant
    a vexatious litigant. His decision is entitled to deference and we see no basis
    to interfere.

[4]

We do not consider the fresh evidence as having probative value and
    therefore dismiss both the appeal and the motion to file fresh evidence. Costs
    to the respondent fixed at $1,000 inclusive of HST and disbursements.


